    8:18-cv-00569-RFR Doc # 24 Filed: 05/11/20 Page 1 of 2 - Page ID # 1455



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

NATHAN O. KEYES,

                      Plaintiff,                                  8:18CV569

        v.
                                                                   ORDER
ANDREW M. SAUL, Commissioner of
Social Security,

                      Defendant.


       This matter is before the Court on plaintiff Nathan O. Keyes’s (“Keyes”) Petition
for Attorney’s Fees (Filing No. 22) under the Equal Access to Justice Act (“EAJA”), 28
U.S.C. § 2412(d). Among other things, the EAJA authorizes the Court to award “fees and
other expenses” to a prevailing party in any civil action “brought by or against the United
States” unless the Court determines the government’s position was “substantially justified
or that special circumstances make an award unjust.” Id. § 2412(d)(1)(A).

       Here, Keyes requests attorney fees in the amount of $3,398.55, which includes
(1) 1.9 hours of attorney work in 2018 billed at $201.60 per hour, (2) 12.4 hours of attorney
work in 2019 billed at $205.25 per hour, (3) 2.1 hours of attorney work in 2020 billed at
$207.34 per hour, (4) 0.4 hours of legal-assistant work in 2019 at a rate of $50 per hour,
and (5) 0.2 hours of legal-assistant work in 2020 at a rate of $75 per hour.

       Defendant Andrew M. Saul, Commissioner of Social Security (“Commissioner”),
“does not object to [Keyes’s] request” (Filing No. 23), argue the Commissioner’s position
was “substantially justified,” or otherwise suggest the fee award Keyes requests would be
unjust under these circumstances. See 28 U.S.C. § 2412(d)(1)(A). The Commissioner
notes an EAJA fee award is payable to Keyes (not his attorney), but as a practical matter,
the fee award may be mailed to counsel. See Astrue v. Ratliff, 560 U.S. 586, 589-90 (2010).
    8:18-cv-00569-RFR Doc # 24 Filed: 05/11/20 Page 2 of 2 - Page ID # 1456



      Upon careful review of the record in this case, the Court finds Keyes is a prevailing
party entitled to an EAJA fee award of $3,398.55, paid by the Social Security
Administration. Keyes has satisfied the statutory requirements under the EAJA, see 28
U.S.C. § 2412(d)(1)(A), and his request is reasonable. Accordingly,

      IT IS ORDERED:
      1.     Plaintiff Nathan O. Keyes’s unopposed petition for attorney fees (Filing
             No. 22) under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), is
             granted.
      2.     Keyes is awarded attorney fees in the amount of $3,398.55.
      3.     The Social Security Administration shall make the fee award payable to
             Keyes and deliver the payment to Kappelman Law Firm at its address of
             record.
      4.     A separate judgment will issue.

      Dated this 11th day of May 2020.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr
                                                United States District Judge




                                            2
